Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 1 of 17 PageID 1942




               Exhibit B
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 2 of 17 PageID 1943
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 3 of 17 PageID 1944
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 4 of 17 PageID 1945
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 5 of 17 PageID 1946
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 6 of 17 PageID 1947
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 7 of 17 PageID 1948
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 8 of 17 PageID 1949
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 9 of 17 PageID 1950
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 10 of 17 PageID 1951
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 11 of 17 PageID 1952
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 12 of 17 PageID 1953
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 13 of 17 PageID 1954
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 14 of 17 PageID 1955
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 15 of 17 PageID 1956
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 16 of 17 PageID 1957
Case 6:19-cv-01028-PGB-LRH Document 95-2 Filed 09/18/20 Page 17 of 17 PageID 1958
